Citation Nr: 0728255	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-21 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected calluses, clavus, and soles of feet.

2.  Entitlement to service connection for residual effects of 
removal of the left testicle, to include as secondary to 
service-connected calluses, clavus, and soles of feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1971.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision of 
the Department of Veterans' Affairs (VA)  Regional Office 
(RO) located in Philadelphia, Pennsylvania which, in 
pertinent part,  denied the veteran's claim for a higher 
rating for his service-connected foot disability, and denied 
his claim for service connection for residual effects of 
removal of the left testicle.

The Board notes that in written statements dated in November 
2004 and April 2006, the veteran indicated that he was 
appealing the residual effects of the removal of his right 
testicle and that the RO had erred in adjudicating the 
residual effects of the removal of his left testicle.  
However, in his NOD the veteran specifically mentioned his 
desire to appeal the denial of a higher rating for his foot 
disability and the denial of his claim for service connection 
for left testicle removal.  He did not appeal the denial of 
his claim to reopen.  His October 2003 signed statement and 
his May 2004 substantive appeal likewise support the accuracy 
of the NOD.  The Board also notes that his service 
representative has continued to argue for a grant of service 
connection for the residual effects of removal of the left 
testicle in a brief submitted to the Board in June 2007.  
Therefore, the Board will proceed to adjudicate the claim for 
service connection for residual effects of removal of the 
left testicle, to include as secondary to service-connected 
calluses, clavus, and soles of feet.

In April 2006, the veteran withdrew his request for a Board 
hearing at the RO.  

For the reason expressed below, the issue of a higher rating 
for service-connected calluses, clavus, and soles of feet is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the service connection claim on appeal has 
been accomplished.

2.  Testicular torsion was noted at service entrance.

3.  Competent and probative medical evidence of record 
establishes that the veteran's testicular condition pre-
existed service, but weighs against a finding that the left 
testicle was ever surgically removed, or that his left 
testicular condition is in any way the result of in-service 
aggravation of a pre-existing condition, or that his left 
testicular condition is related to his service-connected 
calluses, clavus, and soles of feet.


CONCLUSION OF LAW

The criteria for service connection for residual effects of 
removal of the left testicle, to include as secondary to 
service-connected calluses, clavus, and soles of feet, are 
not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in June and November 2001 pre-rating letters, 
the RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate the claim 
for service connection for residuals of removal of the left 
testicle on a direct basis, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The July 
2002 RO rating decision reflects the initial adjudication of 
this claim after issuance of that letter.  Hence, the June 
and November 2001 letters-which meet the first three of 
Pelegrini's content of notice requirements for the service 
connection claim-also meets the VCAA's timing of notice 
requirement.  While the veteran has not explicitly been 
advised to provide any evidence in his possession that 
pertains to his claims, the claims file reflects that the 
veteran has submitted evidence in support of his claims.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the veteran has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to this claim.  Accordingly, on these facts, the 
RO's omission is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).

The April 2004 SOC notified the appellant about the 
requirements for secondary service connection.  The SOC 
reflects readjudication of the claim.  Hence, the appellant 
is not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect). 

The Board points out that an April 2006 letter from the RO 
informed the appellant how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations.  However, the timing or form of this 
notice also is not shown to prejudice the veteran.  Because 
the Board's decision herein denies service connection for the 
claimed disability, no disability rating or effective date is 
being, or is to be, assigned; accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, as well as VA treatment records from 
the VA Medical Center (VAMC) in Philadelphia, Pennsylvania, 
along with various statements submitted by the veteran and on 
his behalf. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Service Connection for Removal of Left Testicle

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (July 
16, 2003).

The veteran concedes that a testicular disorder pre-existed 
his induction into the military.  He contends though that 
residuals of removal of his left testicle were aggravated 
during military service.

The Board has considered the contentions of the veteran and 
his representative, but finds, however, that the 
preponderance of the evidence is against the claim.

Service medical records include the veteran's enlistment 
examination of January 1968 which disclosed testicular 
torsion was surgically corrected at the age of 17 with no 
sequela.  Service medical records are negative for any 
treatment of the testicles.  The veteran's report of 
discharge examination dated in November 1971 reflects no 
abnormalities of the veteran's genitourinary system.  

Thus, as a preliminary matter, the Board finds that the 
presumption of soundness does not apply in this case, as a 
testicular disability was noted at the time of examination, 
acceptance, and enrollment into service.

However, the Board also notes that a pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

Aggravation may not be conceded, though, where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id.  Congenital or developmental 
disorders are not diseases or injuries for the purpose of VA 
disability compensation.  See Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 
(1993).

In this appeal, the Board notes that based upon the 
manifestations of the disability prior to, during, and 
subsequent to service, the veteran's testicular disability 
underwent no permanent increase in severity as a result of 
service.

As previously stated, service medical records reflect that at 
the time of enlistment, his induction examination disclosed 
testicular torsion surgically corrected at the age of 17 with 
no sequela.  Service medical records are negative for any 
treatment of the testicles.  The report of discharge 
examination dated in November 1971 reflects no abnormalities 
of the veteran's genitourinary system.  

Post-service, a March 1972 Philadelphia VA Medical Center 
(VAMC) discharge summary states the veteran underwent a 
scrotal exploration and right orchiectomy.  The surgeon noted 
that the veteran had a torsion of the right testicle in 1967 
and a bilateral orchiopexy done at the same time.  This was 
before the veteran's induction into service in January 1968.  
The surgeon said that the left testis was not explored in the 
1972 procedure because of a history of previous bilateral 
orchiopexy.  

Therefore, no presumption of aggravation applies in this 
appeal and clear and unmistakable evidence that a pre-
existing disorder increased in severity during service need 
not be shown.

Private medical records show no evidence that his left 
testicle was ever surgically removed or of a current 
disability related to the removal of the veteran's left 
testicle.  As noted above, medical evidence of record shows a 
bilateral orchiopexy (surgery to move an undescended testicle 
into the scrotum) before the veteran entered service.  
Competent medical evidence in the record also shows removal 
of the right testicle in a post-service operation.  However, 
there is no documented evidence in the record of surgery to 
remove the veteran's left testicle.  The medical evidence of 
record does not show removal of the left testicle, only that 
the veteran had a pre-existing condition involving the left 
testicle.

In addition, the Board notes that there is no competent 
medical evidence or opinion showing aggravation of the 
veteran's left testicular condition during service.  The 
veteran's enlistment examination of January 1968 disclosed 
testicular torsion surgically corrected at the age of 17 with 
no sequela.  Service medical records are negative for any 
treatment of the testicles.  His report of discharge 
examination dated in November 1971 reflects no abnormalities 
of the veteran's genitourinary system.  Further, there is no 
competent medical opinion of record to directly address the 
medical nexus issue.  Neither the veteran nor his 
representative have presented or identified any medical 
opinion in the record that, in fact, states the residual 
effects of removal of the left testicle were aggravated by 
service.

Considering the record in light of the legal authority 
governing claims for direct service connection noted above, 
the criteria for service connection for residual effects of 
removal of the left testicle are not met.  

The Board has considered the veteran's assertions.  However, 
as a layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to render a 
probative opinion on medical matters.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Hence, his 
assertions in this regard have no probative value.

The Board notes that the veteran has asserted that residual 
effects of removal of his left testicle may be secondary to 
his foot disability, and the RO addressed this theory of 
entitlement in the April 2004 statement of the case.  Under 
38 C.F.R. § 3.310(a), service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2006).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The Board's review of the claims file fails to disclose 
evidence of any connection between the alleged removal of the 
veteran's left testicle and the calluses, cavi and soles of 
his feet for which he has already been granted service 
connection.  Further, neither the veteran nor his 
representative has identified, presented, or alluded to the 
existence of any such medical opinion.  Therefore, the Board 
finds no legal basis for a grant of service connection for 
residual effects of removal of the veteran's left testicle, 
to include as secondary to his service-connected calluses, 
clavus, and soles of feet.

Under these circumstances, the claim for service connection 
for residual effects of removal of the left testicle must be 
denied on a direct and secondary basis.  In the absence of 
any competent evidence to support the claim, the benefit-of-
the-doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for residual effects of the removal of the 
left testicle, to include as secondary to service connection 
for calluses, clavus, and soles of feet, is denied.


REMAND

The Board's review of the record reveals that further action 
on the claim for a higher rating for service-connected 
calluses, clavus (corns), and soles of feet is warranted.  

The medical evidence currently of record does not include 
sufficient medical findings to resolve the claim for a higher 
rating.  See 38 U.S.C.A. § 5103A.  Further, the criteria for 
rating skin disabilities were modified during the course of 
this appeal and findings of the November 2001 VA examination 
of record predate the current criteria.  Moreover, the 
veteran's representative, in his June 2007 brief, asserts 
that the veteran's foot disability has progressed or 
worsened, and argues for either granting a higher rating or 
for a remand for further development.  

Hence, the AMC/RO should arrange for the veteran to undergo a 
VA dermatology examination, by a physician, at an appropriate 
VA medical facility.  


Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for skin disorders of 
the feet since 2001.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. .

2.  After all records and/or responses 
received have been associated with the 
claims file, the AMC/RO should arrange 
for the veteran to undergo a VA 
dermatology examination, by a physician.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
physician should describe the 
manifestations of the veteran's service-
connected calluses, clavi (corns), and 
the soles of his feet in accordance with 
pertinent rating criteria for evaluation 
of the condition.

Regarding an active condition, the 
examiner should specifically address:

a) the percentage of the entire body and 
percentage of exposed areas affected; and

b) the type of treatment in the last 12-
month period, with specific notation of 
any systemic therapy (i.e., 
corticosteroids or other 
immunosuppressive drugs) and the duration 
of the therapy.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should adjudicate the claim for a 
higher rating for calluses, clavus, and 
soles of feet in light of all pertinent 
evidence and legal authority, keeping in 
mind that both the old and revised skin 
regulations under 38 C.F.R. § 4.118 must 
be considered.  

5.  If the benefit sought on appeal 
remains denied, the AMC/RO should furnish 
to the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


